Title: Thomas Jefferson to Jeremiah A. Goodman, 10 October 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir Monticello Oct. 9 10 12.
          A fall which I got from my horse a fortnight ago by the breaking of a girth, & by which I have recieved considerable hurt inwardly, will prevent my being with you by the middle of the month as I had intended. the external swelling is subsiding, but very slowly, so as to render the time when I may venture to travel uncertain. in the mean time Chisolm will proceed to do the plaistering of the house, or he will not finish this season. we expect Reuben Perry to whom a summons was sent to attend our court on Monday (the 12th) with Jame Hubbard as a witness. with him Chisolm will return, say in all next week. in the mean time 100. bushels of lime must be got of mr Clarke  and a load of it brought home & put into the log house near the dwelling house. about 200 bushels of very clean gritty sand will also be wanting. the waggon had better bring light return loads of this from Lynchburg as it carries the wheat there. I do not know whether the sand at Blackwater where the road crosses it is clean & gritty. if it is it will be most convenient. Chisolm had better lodge in the large room below which should be cleaned out for him. he can use some of my bedding. but for sheets I think we must get some oznabrigs at Lynchbg & have a pair made immediately. the meat laid by for me must be used for him. you may either have his dinner given him at his own room or with you as you please. I do not wish to disturb your own convenience as to that. yourself and mr Darnell will have to furnish him one hand to make his mortar & attend on him. be so good as to do every thing needful to expedite him till I come, which I hope may be not long after him. Accept my best wishes
          
            Th:
            Jefferson
        